            Case 5:20-cv-03558-EJD Document 13 Filed 06/04/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                  Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                       ORDER RE MENDEZ-BAROCIO V.
                                                   BARR
            v.
                                                   Re: Dkt. No. 301
  DAVID JENNINGS, et al.,
                 Defendants.



       The Court has determined that Mendez-Barocio v. Barr, Case No. 20-cv-03558-EJD, is
not related to this case and no reassignment shall occur. See Order Regarding Related Cases,
Dkt. 176.
       IT IS SO ORDERED.

Dated: June 4, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
